DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (2019/0157406).									Re claim 17,  Hwang teaches a semiconductor device (Figs. 8A-C) comprising: 	.
Re claim 18, Hwang teaches the semiconductor device of claim 17, wherein the first epitaxial feature (SD1) includes a p-type dopant [59], and the second epitaxial feature (SD2) includes an n-type dopant [59], wherein the first metal material is a p-type work function metal [65-67], and the second metal material is an n-type work function metal [64-67].
Re claim 19, Hwang teaches the semiconductor device of claim 17, further comprising an etch-stop layer (PA2) on side surfaces of the first epitaxial feature (SD1), wherein the second metal material directly contacts the etch-stop layer.
Re claim 20, Hwang teaches the semiconductor device of claim 17, wherein the first epitaxial feature includes silicon germanium, and the second epitaxial feature includes silicon [29, 51].
Prior art of record
Re claim 1, Hwang et al. (2019/0157406) teaches a method (Figs. 5-8C), comprising: 											receiving a semiconductor structure having a first fin (AP2) in a first device region (NR) and a second fin (AP1) in a second device region (PR); 					forming a first epitaxial feature (SD2) on the first fin (AP2), the first epitaxial feature (NR) having a first type dopant (n-type); 							forming a first capping layer (FA1) over the first epitaxial feature (SD2); 			forming a second epitaxial feature (SD1) on the second fin (AP1), the second epitaxial feature (SD1) having a second type dopant (p-type), wherein the second type dopant (p-type) is different from the first type dopant (n-type); 					depositing a first metal material (PA1) over and directly contacting the second epitaxial feature (SD1) and over and directly contacting the first capping layer (FA1); 		forming a first silicide layer (PA2) from the first metal material (PA1) and the second epitaxial feature (SD1), depositing a second metal material (165) over and directly contacting the first epitaxial feature (SD2), and over the second epitaxial feature (SD1),													yet remains explicitly silent to forming a second capping layer from the first metal material and the first capping layer, selectively removing the second capping layer, and 
Re claim 10, Hwang et al. (2019/0157406) teaches a method (Figs. 5-8C), comprising: 											receiving a semiconductor substrate (100);	 						forming a mask covering a first device region (PR) while exposing a second device region (NR) within an opening of the mask [69]; 						forming an n-type epitaxial feature (SD2) in the exposed second device region through the opening of the mask [69]; 									forming a first capping layer (FA1) over the n-type epitaxial feature (SD1) through the opening of the mask; 											forming a p-type epitaxial feature (SD1) in the first device region (PR); 			forming a first silicide layer (MSL1, MSL2) over the p-type epitaxial feature (SD1),	yet remains explicitly silent to a second capping layer over the n-type epitaxial feature, selectively removing the second capping layer without substantially removing the first silicide layer; and forming a second silicide layer over the n-type epitaxial feature.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the method of claim 1, including each of the limitations and specifically forming a second capping layer from the first metal material and the first capping layer, selectively removing the second .		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/29/22